SHEDD, Circuit Judge,
concurring:
The “special deference rules” of Chevron U.S.A. Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837, 104 S.Ct. 2778, 81 L.Ed.2d 694 (1984), apply to the Board of Immigration Appeals’ (“BIA”) interpretations of the Immigration and Nationality Act (“INA”). Soliman v. Gonzales, 419 F.3d 276, 281 (4th Cir.2005). Because we are reviewing the BIA’s interpretation of the INA — specifically, its interpretation of the meaning of the term “legal separation” as used in 8 U.S.C. § 1432(a)(3)' — Chevron requires us to conduct a two-step analysis. We must first determine “whether Congress has directly spoken to the precise question at issue. If the intent of Congress is clear, that is the end of the matter; for the court, as well as the agency, must give effect to the unambiguously expressed intent of Congress.” Chevron, 467 U.S. at 842-43, 104 S.Ct. 2778. However, if we determine that “Congress has not directly addressed the precise question at issue,” we must determine whether the agency’s interpretation “is based on a permissible construction of the statute.” Id. at 843, 104 S.Ct. 2778.
I believe that a proper application of Chevron to this case requires us to proceed to the second step of the analysis. On this point, I agree that the BIA’s interpretation of the term “legal separation” is a permissible construction of § 1432(a)(3). Accordingly, I concur in the denial of the petition for review.